 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DURRELL ANTHONY PUCKETT,                    Case No. 1:18-cv-01504-JLT (PC)
12                        Plaintiff,              ORDER TO SHOW CAUSE WHY PLAINTIFF’S
                                                  MOTION TO PROCEED IN FORMA PAUPERIS
13            v.                                  SHOULD NOT BE DENIED
14    JEROME J. MACK, et al.,                     (Docs. 2, 5)
15                        Defendants.             21-DAY DEADLINE
16

17          Plaintiff filed a motion to proceed in forma pauperis along with this civil rights action
18   pursuant to 42 U.S.C. ' 1983. However, it appears that it may be inappropriate to grant
19   Plaintiff’s motion because the statement of Plaintiff’s inmate account provided by the CDCR
20   indicates that less than a month prior to filing this action, Plaintiff had over $500 at his disposal to
21   pay the filing fee. Instead, Plaintiff spent nearly $400 the same day he signed the Complaint and
22   the day before he filed this action.
23          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,
24   116 (9th Cir. 1965). While a party need not be completely destitute to proceed IFP, Adkins v. E.I.
25   DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “the same even-handed care must be
26   employed to assure that federal funds are not squandered to underwrite, at public expense, either
27   frivolous claims or the remonstrances of a suitor who is financially able, in whole or in material
28   part, to pull his own oar.” Doe v. Educ. Enrichment Sys., No. 15cv2628-MMA (MDD), 2015


                                                        1
 1   U.S. Dist. LEXIS 173063, *2 (S.D. Cal. Dec. 30, 2015) (citing Temple v. Ellerthorpe, 586 F.

 2   Supp. 848, 850 (D.R.I. 1984)). “[T]he court shall dismiss the case at any time if the court

 3   determines the allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A). It appears that

 4   Plaintiff has had sufficient funds over the last several months to be required to pay the filing fee

 5   in full to proceed in this action, but chose to spend his money elsewhere.

 6            Accordingly, within 21 days of the date of service of this order, Plaintiff SHALL show

 7   cause why his motion to proceed in forma pauperis should not be denied and this action

 8   dismissed without prejudice to refiling with prepayment of the filing fee; alternatively, Plaintiff

 9   may file a notice of voluntary dismissal or pay the filing fee.

10            Failure to respond to this order will result in dismissal for failure to obey a court

11   order.

12
     IT IS SO ORDERED.
13

14      Dated:      November 11, 2018                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       2
